959 F.2d 240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.THE GOOD SHIP VIOLET, et al.;  James O'Leary, Sr.,Plaintiffs-Appellants,v.LIGHTHOUSE MARINA AND RIVERBEND DEVELOPMENT, Defendant-Appellee.
No. 90-16385.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1992.*Decided April 10, 1992.

Before HUG, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
James O'Leary, Sr. appeals pro se the district court's summary judgment in his civil rights claim based on 42 U.S.C. § 1985(3).   We dismiss this appeal for lack of jurisdiction.


3
O'Leary's complaint alleged that the defendant violated his civil rights under 42 U.S.C. § 1985(3).   The complaint also contained a reference to 28 U.S.C. § 1333, which establishes jurisdiction in the district court in actions involving admiralty law.   Upon defendant's motion for summary judgment, the district court found that O'Leary failed to establish the existence of a conspiracy and that defendant's conduct was motivated by racial animus.   Accordingly, the district court granted defendant's motion on O'Leary's section 1985(3) claim.


4
With respect to the remainder of O'Leary's complaint, the district court was uncertain whether O'Leary was raising a claim based on admiralty law.   To the extent that O'Leary raised a claim based on admiralty law, the district court dismissed it because O'Leary failed to provide a short and plain statement of his claim pursuant to Fed.R.Civ.P. 8(a).   The district court, however, granted O'Leary leave to amend his complaint to assert a claim in admiralty.   Therefore, we do not have jurisdiction to hear this appeal under 28 U.S.C. § 1291 because the district court did not issue a final appealable order.   See Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984).1


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 One day after the district court filed its order, the court clerk entered a "Judgment" on August 28, 1990 stating that O'Leary's case was dismissed and that defendant's motion for summary judgment as to the section 1985 claim was granted.   The document made no mention of the district court's order granting O'Leary leave to amend his complaint.   Therefore, because the district court gave no indication that it intended to dismiss O'Leary's action, we conclude that the "Judgment" was not a final appealable order